On Petition for a Rehearing.
Zorrars, C. J.
On the ground that the question will be material upon a re-trial of the cause, we are requested to decide as to the competency of certain witnesses whose depositions were used upon the trial below. Three witnesses, who were sons-in-law of the decedent, and are brothers-in-law of Welsh, were allowed to testify that Welsh lived on the farm of the decedent, and that both before and after the death of the decedent, Welsh had told them that he was to keep and support the decedent and his wife for the use of the decedent’s farm; and that he had told them after the death of the ■decedent that he had no claim against the estate for the rea,son that he had been compensated by the use of the farm.
Those witnesses, it will be observed, were not heirs of the ■decedent, but were the husbands of daughters of the dece■dent, who were heirs.
They were not parties to this proceeding. Their wives were made parties, were defaulted, and made no defence in any way.
*443If, in this proceeding, the wives were incompetent as witnesses, under sections 498 and 499 of the statutes (R. S. 1881), the husbands were also incompetent as witnesses. So the statute declares. Section 501, R. S. 1881. The contrary to this was, in effect, held in the case of Williams v. Riley. 88 Ind. 290. Section 501, supra, was overlooked' in the decision of that case, the incompetency of the witnesses having been urged by counsel upon another ground.
It is provided in section 498 of the statutes (R. S. 1881), that in suits or proceedings in which an executor or administrator is a party, involving matters which occurred during the lifetime of the ancestor, where a judgment or allowance maybe made or rendered for or against.the estate represented by such executor or administrator, any person who is a necessary party to the issue or record, whose interest is adverse to such estate, shall not be a competent witness as to such matters against such estate.
It is further provided in section 499, that in all suits by ■or against heirs or devisees, founded on a contract with or demand against the ancestor, to obtain title to or possession of property, real or personal, of, or in the right of, such ancestor, or to affect the same in any manner, neither party to such suit shall be a competent witness as to any matter which ■occurred prior to the death of the ancestor.
We do not find it necessary to determine whether or not this action or proceeding is one in which the parties are disqualified to testify as witnesses, by sections 498 and 499, supra. Here, not only had the heirs parted with all interest in the land by and through their sale and conveyance, but they had been defaulted. They no longer had any interest in, nor were they parties to, any issue to be tried. It has been ruled by this court several times, that the term “ party,” as used in the above sections of the statute, must be held to mean a party to the issue, and not merely a party to the record ; that if a party to the record merely, he must be inter■ested in the issue in favor of the party calling him. Upton *444v. Adams, 27 Ind. 432; Starret v. Burkhalter, 86 Ind. 439; Spencer v. Robbins, 106 Ind. 680. The witnesses, we think,, were competent.
This disposes of appellee’s petition.
Filed May 27, 1887.